McLAUGHLIN, J.
(dissenting). We dissent from the conclusion that the judgment should be affirmed. Although the testimony bear*592ing upon the question of the inability of the plaintiff as the result of her injuries to bear children was, in the first instance, admitted without objection, it was clearly within the rights of the defendant at any subsequent stage of the trial to object, and have excluded any other evidence upon that subject, if, under the pleadings, it was incompetent. Here the complaint contained no such allegation of special damage. It has many times been held that under general allegations of injury from a specified cause only those can be proved which necessarily flow from such an injury, and that other, additional injuries, though such as might naturally flow from and be caused thereby, cannot be proved unless pleaded. Geoghegan v. Railroad Co., 51 App. Div. 369, 64 N. Y. Supp. 630; Reed v. Railroad Co., 69 App. Div. 103, 74 N. Y. Supp. 573; Hergert v. Railway Co., 25 App. Div. 218, 49 N. Y. Supp. 307; Kleiner v. Railroad Co., 162 N. Y. 193, 56 N. E. 497; Gumb v. Railroad Co., 114 N. Y. 411, 21 N. E. 993. Here the character of the injuries which are described in the complaint as resulting from the accident did not necessarily include miscarriages or inability to bear children, and the admission of such evidence over the defendant’s objection was error. The record shows that the court admitted such improper testimony, and that the defendant objected and excepted to its introduction; and it follows, we think, that this judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.
VAN BRUNT, P. J„ concurs.